      Case 3:17-cr-03431-MMA Document 147 Filed 10/08/20 PageID.752 Page 1 of 9



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No. 17cr3431-MMA-3
12                                      Plaintiff,
                                                         MEMORANDUM DECISION RE:
13   v.                                                  DEFENDANT’S MOTION TO
                                                         REDUCE SENTENCE PURSUANT
14   FRANCISCO LUIS BENNEN (3),
                                                         TO 18 U.S.C. § 3582(c)(1)(A)
15                                    Defendant.
                                                         [Doc. No. 142]
16
17
18
19
20
21
22         On April 17, 2018, Defendant Francisco Luis Bennen pleaded guilty to a two-
23   count Indictment charging him with conspiracy to distribute various controlled
24   substances (Count 1), in violation of Title 21, United States Code, sections 841(a)(1) and
25   846, and possession of a firearm in furtherance of a drug trafficking crime (Count 2), in
26   violation of Title 18, section 924(c)(1)(A). See Doc. No. 57. Count 2 was ultimately
27   dismissed on the government’s motion and Defendant was sentenced on Count 1 to a
28   mandatory minimum custodial term of 120 months, to be followed by five years of

                                                     1
                                                                                   17cr3431-MMA-3
         Case 3:17-cr-03431-MMA Document 147 Filed 10/08/20 PageID.753 Page 2 of 9



1    supervised release. See Doc. No. 137. Defendant is currently serving his custodial term
2    at United States Penitentiary (“USP”) Lompoc in Santa Barbara County, California.
3    According to the Bureau of Prisons, Defendant’s anticipated release date is April 21,
4    2026.1
5            Defendant, proceeding through counsel, now moves the Court for early
6    compassionate release and a corresponding reduction in sentence pursuant to 18 U.S.C. §
7    3582(c)(1)(A), as amended by the First Step Act of 2018. See Doc. No. 142. To date, the
8    government has not filed a response in opposition to Defendant’s motion despite having
9    been directed to do so. See Doc. No. 146. The Court finds the matter suitable for
10   disposition on the current record and without a hearing. For the reasons set forth below,
11   the Court GRANTS Defendant’s motion.
12                                               DISCUSSION
13           Defendant seeks early compassionate release due to the spread of the novel
14   coronavirus disease, COVID-19, throughout the federal prison system. Defendant asserts
15   that he is particularly at risk due to a chronic medical condition, to wit, a history of lung
16   damage and reduced lung capacity, and the prevalence of the virus within the facility
17   where he is currently housed and adjacent facilities.
18        1. Relevant Law
19           In 1984, Congress authorized compassionate release from prison under the criteria
20   set forth in 18 U.S.C. § 3582(c)(1)(A) as part of the Comprehensive Crime Control Act.
21   Under its original terms, only the Director of the Bureau of Prisons was authorized to file
22   a motion for compassionate release pursuant to section 3582(c)(1)(A). The First Step Act
23   went into effect on December 21, 2018. See First Step Act of 2018, Pub. L. No. 115-391,
24   132 Stat. 5194. Section 603(b) of the First Step Act modified section 3582(c)(1)(A),
25   which now provides, in pertinent part:
26
27
     1
      See Federal Bureau of Prisons Online Inmate Locator, available at https://www.bop.gov/inmateloc (last
28   visited 10/7/2020).

                                                       2
                                                                                            17cr3431-MMA-3
         Case 3:17-cr-03431-MMA Document 147 Filed 10/08/20 PageID.754 Page 3 of 9



1            [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
             motion of the defendant after the defendant has fully exhausted all
2
             administrative rights to appeal a failure of the Bureau of Prisons to bring a
3            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
             such a request by the warden of the defendant’s facility, whichever is earlier,
4
             may reduce the term of imprisonment (and may impose a term of probation
5            or supervised release with or without conditions that does not exceed the
             unserved portion of the original term of imprisonment), after considering the
6
             factors set forth in section 3553(a) to the extent that they are applicable, if it
7            finds that—
8
             (i) extraordinary and compelling reasons warrant such a reduction; . . .
9
             and that such a reduction is consistent with applicable policy statements issued
10
             by the Sentencing Commission[.]
11
12   18 U.S.C. § 3582(c)(1)(A) (emphasis added).
13           The United States Sentencing Commission has published a policy statement
14   addressing the standards for compassionate release. 2 See U.S.S.G. § 1B1.13. The
15   statement reiterates that a court may reduce a term of imprisonment under §
16   3582(c)(1)(A) if “extraordinary and compelling reasons warrant the reduction” and “after
17   considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are
18   applicable.” Id. The policy statement also directs courts to determine that “the defendant
19   is not a danger to the safety of any other person or to the community,” before reducing a
20   term of imprisonment under § 3582(c)(1)(A). Id.
21
22
23   2
       The Court agrees with other district courts that while the text of section 603(b) of the First Step Act
     supersedes and contradicts certain aspects of the policy statement’s text, in the absence of further
24   guidance from the appellate courts or further action by Congress, trial courts should not consider
25   themselves relieved of their duty to “continue to follow the guidance of the Sentencing Commission’s
     policy statement limiting the scope of ‘extraordinary and compelling reasons’ that warrant
26   compassionate release under § 3582(c)(1).” United States v. Lum, No. 18-CR-00073-DKW, 2020 WL
     3472908, at *4 (D. Haw. June 25, 2020) (collecting cases); But cf. Stinson v. United States, 508 U.S. 36,
27   38 (1993) (“[C]ommentary in the Guidelines Manual that interprets or explains a guideline is
     authoritative unless it violates the Constitution or a federal statute, or is inconsistent with, or a plainly
28   erroneous reading of, that guideline.”).

                                                           3
                                                                                                  17cr3431-MMA-3
         Case 3:17-cr-03431-MMA Document 147 Filed 10/08/20 PageID.755 Page 4 of 9



1          2. Analysis
2             As a threshold matter, the Court finds that Defendant has exhausted his
3    administrative remedies. Defendant first presented his request for early release to the
4    Bureau of Prisons on June 1, 2020, see Def. Ex. A, citing his health concerns and reduced
5    lung capacity. The request was denied on July 24, 2020. See Def. Ex. C. Defendant
6    bases the instant motion on identical concerns. Accordingly, he has exhausted his
7    administrative remedies and the Court will consider his motion on its merits.
8             a) Extraordinary and Compelling Reasons
9             Defendant argues that “extraordinary and compelling reasons” support his request
10   for early compassionate release and a corresponding reduction in sentence. Defendant
11   points to the spread of COVID-19 throughout the facility where he is currently housed
12   and adjacent facilities. Defendant contends that the prevalence of the virus in these
13   facilities, in combination with his history of pneumothorax, underlying lung damage,
14   reduced lung capacity, and chronic shortness of breath, constitutes extraordinary and
15   compelling reasons supporting early release and a corresponding reduction in his
16   custodial term.
17            With respect to his current place of confinement, Defendant is housed at USP
18   Lompoc, where more than 150 inmates are reported to have contracted and recovered
19   from COVID-19 and 2 inmates’ deaths have been attributed to the virus. 3 This facility is
20   adjacent to FCI Lompoc, which has experienced a devastating outbreak of the virus. The
21   troubles at that facility have been well-documented. And while the Court acknowledges
22   and appreciates the extraordinary measures taken by the Bureau of Prisons to attempt to
23   ensure the health of federal inmates throughout the country, the Centers for Disease
24
25
26
27
28   3
         See https://www.bop.gov/coronavirus/ (last visited 10/7/2020).

                                                          4
                                                                                     17cr3431-MMA-3
         Case 3:17-cr-03431-MMA Document 147 Filed 10/08/20 PageID.756 Page 5 of 9



1    Control and Prevention (“CDC”) has nevertheless concluded that COVID-19 poses a
2    heightened risk to the nation’s incarcerated population. 4
3            With respect to his specific health concerns, Defendant has submitted medical
4    records chronicling the advent and treatment of his respiratory illness. See Def. SEALED
5    Exs. F and G. Defendant also proffers several supporting declarations from medical
6    professionals who have reviewed his medical records and agree that he is at a
7    concerningly elevated risk for serious illness if infected with the novel coronavirus. For
8    example, Dr. Fabio Giron, a pulmonologist Board-certified in Internal Medicine, states
9    that “due to Mr. Bennen’s underlying lung disease, he is at a higher risk of complications
10   from COVID-19, particularly COVID-19-related pneumonia. This has the potential to
11   cause a rapid life-threatening decline should it develop.” Def. Ex. H ¶ 14. Additionally,
12   the CDC has recognized that individuals who suffer from certain chronic conditions,
13   including lung scarring and reduced lung capacity, may be at a higher risk of severe
14   illness from COVID-19. 5
15           Having considered these factors and based upon the current record, the Court finds
16   that extraordinary and compelling reasons warrant compassionate release and a
17   corresponding reduction of Defendant’s sentence.
18           b) Danger to the Safety of Others
19           Even if compelling reasons warrant a reduced sentence, the Sentencing Guidelines
20   provide that compassionate release is appropriate only where the “defendant is not a
21   danger to the safety of any other person or to the community, as provided in 18 U.S.C. §
22   3142(g).” U.S.S.G. § 1B1.13(2). Section 3142(g) provides:
23
24
25   4
      See https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
26   correctional-detention.html (last visited 10/7/2020).

27   5
      See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
     conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
28   ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#copd (last visited 10/7/2020).

                                                     5
                                                                                        17cr3431-MMA-3
      Case 3:17-cr-03431-MMA Document 147 Filed 10/08/20 PageID.757 Page 6 of 9



1          Factors to be considered.—The judicial officer shall, in determining whether
           there are conditions of release that will reasonably assure the appearance of
2
           the person as required and the safety of any other person and the community,
3          take into account the available information concerning—
4
                  (1) the nature and circumstances of the offense charged, including
5                 whether the offense is a crime of violence, a violation of section 1591,
                  a Federal crime of terrorism, or involves a minor victim or a controlled
6
                  substance, firearm, explosive, or destructive device;
7
                  (2) the weight of the evidence against the person;
8
9                 (3) the history and characteristics of the person, including—
10
                        (A) the person’s character, physical and mental condition, family
11                      ties, employment, financial resources, length of residence in the
                        community, community ties, past conduct, history relating to
12
                        drug or alcohol abuse, criminal history, and record concerning
13                      appearance at court proceedings; and
                        (B) whether, at the time of the current offense or arrest, the
14
                        person was on probation, on parole, or on other release pending
15                      trial, sentencing, appeal, or completion of sentence for an offense
                        under Federal, State, or local law; and
16
17                (4) the nature and seriousness of the danger to any person or the
                  community that would be posed by the person’s release.
18
19   18 U.S.C. § 3142(g).
20         Defendant’s current offense and past criminal history, while involving serious
21   drug-related crimes, have not involved violence. Moreover, the record is devoid of any
22   indication that Defendant might pose a danger to the safety of any other person upon his
23   release. See U.S.S.G. § 1B1.13(2). And, importantly, any potential risk to the
24   community will be significantly mitigated by the conditions of Defendant’s lengthy term
25   of supervised release, as discussed below, which will include a substantial period of
26   home detention and participation in a program of drug or alcohol abuse treatment,
27   including drug testing and counseling, as directed by the assigned probation officer.
28   //

                                                  6
                                                                                   17cr3431-MMA-3
     Case 3:17-cr-03431-MMA Document 147 Filed 10/08/20 PageID.758 Page 7 of 9



1          c) Sentencing Factors
2          The Court must also consider the sentencing factors set forth in 18 U.S.C. §
3    3553(a). Section 3553(a) provides:
4          Factors to be considered in imposing a sentence.—The court shall impose a
           sentence sufficient, but not greater than necessary, to comply with the
5
           purposes set forth in paragraph (2) of this subsection. The court, in
6          determining the particular sentence to be imposed, shall consider—
7
                 (1) the nature and circumstances of the offense and the history and
8                characteristics of the defendant;
9
                 (2) the need for the sentence imposed—
10
                       (A) to reflect the seriousness of the offense, to promote respect
11
                       for the law, and to provide just punishment for the offense;
12                     (B) to afford adequate deterrence to criminal conduct;
                       (C) to protect the public from further crimes of the defendant;
13
                       and
14                     (D) to provide the defendant with needed educational or
                       vocational training, medical care, or other correctional treatment
15
                       in the most effective manner;
16
                 (3) the kinds of sentences available;
17
18               (4) the kinds of sentence[s] and the sentencing range established for—
19
                       (A) the applicable category of offense committed by the
20                     applicable category of defendant as set forth in the guidelines ...
                       [;]
21
22               (5) any pertinent policy statement ... [;]
23
                 (6) the need to avoid unwarranted sentence disparities among
24               defendants with similar records who have been found guilty of similar
                 conduct; and
25
26               (7) the need to provide restitution to any victims of the offense.
27
28   18 U.S.C. § 3553(a).

                                                  7
                                                                                      17cr3431-MMA-3
      Case 3:17-cr-03431-MMA Document 147 Filed 10/08/20 PageID.759 Page 8 of 9



1          The Court acknowledges that Defendant’s criminal conduct in this case was very
2    serious and an apparent culmination of an adulthood marred by repeated drug offenses.
3    Nevertheless, Defendant has served 37 months of the custodial term imposed in this case
4    – a significant period of time by any definition. That period of incarceration, when
5    combined with an additional term of supervised release under restrictive conditions, as
6    discussed below, reflects the seriousness of Defendant’s drug offense and will serve to
7    deter future criminal conduct.
8          After consideration of all the factors set forth in section 3553(a), the Court finds
9    that those factors weigh in favor of granting Defendant’s requested reduction in sentence.
10         d) Additional Term of Supervised Release
11         Section 3582(c)(1)(A) provides that the Court “may impose a term of probation or
12   supervised release with or without conditions that does not exceed the unserved portion
13   of the original term of imprisonment.” The Court finds that an additional term of
14   supervised release would adequately address the seriousness of Defendant’s offense and
15   the need for the original sentence imposed while balancing the extraordinary and
16   compelling circumstances that warrant compassionate release. Accordingly, the Court
17   will impose an additional term of supervised release of sixty (60) months, which
18   approximates the balance of Defendant’s original term of imprisonment. Defendant will
19   serve this additional term of supervised release under the condition of home detention.
20   This term of supervised release under home detention will be followed by the previously-
21   imposed five-year period of supervised release.
22                                          CONCLUSION
23         Based on the foregoing, the Court GRANTS Defendant’s motion for early
24   compassionate release and a corresponding reduction in sentence as set forth in the Order
25   and Amended Judgment filed concurrently herewith. The Court REDUCES Defendant’s
26   custodial sentence to a total term of time served and IMPOSES an additional sixty (60)
27   months of supervised release for a total term of supervised release of TEN (10) YEARS.
28   All previously imposed terms and conditions of supervised release remain in full force

                                                  8
                                                                                    17cr3431-MMA-3
         Case 3:17-cr-03431-MMA Document 147 Filed 10/08/20 PageID.760 Page 9 of 9



1    and effect. The Court imposes the following additional special conditions of supervised
2    release: 6
3            5. Defendant must reside with Ms. Leonelle Barron in accordance with his
4            proposed release plan. In the event such residence is no longer available or
5            otherwise feasible, Defendant must notify his probation officer immediately and
6            thereafter may only reside in a location that is preapproved by Probation and
7            authorized by the Court; and,
8            6. Defendant must remain at his residence at all times for a period of sixty (60)
9            months, except for preapproved and scheduled absences for:
10                  •       Employment
                    •       Education
11
                    •       Religious activities
12                  •       Treatment
                    •       Attorney visits
13
                    •       Court appearances
14                  •       Court-ordered obligations or
                    •       Other activities as approved by the probation officer; and,
15
16           7. Defendant must be monitored for a period of twelve (12) months, with the
17           location monitoring technology at the discretion of the probation officer.
18           Defendant must abide by all technology requirements and must pay all or part of
19           the costs of participation in the location monitoring program, as directed by the
20           Court and/or the probation officer.
21            IT IS SO ORDERED.
22   DATE: October 8, 2020                         _______________________________________
                                                   HON. MICHAEL M. ANELLO
23
                                                   United States District Judge
24
25
     6
26     The Court has the authority to “modify, reduce, or enlarge the conditions of supervised release, at any
     time prior to the expiration or termination of the term of supervised release,” 18 U.S.C. § 3583(e)(2),
27   and finds it appropriate to do so here without a hearing, as the additional term of release is authorized by
     statute and is one of several restrictive modifications suggested by Defendant as part of his release plan.
28   See 18 U.S.C. § 3582(c)(1)(A); Fed. R. Crim. P. 32.1(c)(2).

                                                          9
                                                                                                 17cr3431-MMA-3
